Title: From John Adams to Edmund Rogers, 5 April 1824
From: Adams, John
To: Rogers, Edmund



Sir
Quincy April 5—1824

I have received your kind latter of November 20th. and with the handsom present, of your Coloumbian Coffee samples of which I have used in my family and sent as presents to the Neighbouring shops—we find it a comfortable beverage as we do the Columbian Whiskey which they advertice and sell—
We have the Philosophey of Rhetoric the Philosophy of Grammer—and the Philosophy of the human mind, and many other Philosopheys but we have no philosophey of perfumes and Oders and flavours the strawbery-pine Apple, Grape and Coffe Bean, & vanela bean the apple the Pear as all flavours the Peach, the Quince have all flavours as distinck as the Colour & figure of the fruit all I can say tis I never found the flavour of Moco Coffe—in any other bean, or grain nor that of Cogniac Brandy in any other Alcohol. There-fore believe it best for commerce to supply us with forign flavour untill domestick ones can supply us with better—I again thank you for / your present, and am / your humble Servant
John AdamsI pray you not to publish this, for the public will think it the garrulity of dotagePS How far these exalted foreign flavors may contribute to health, or be injurious to it, I know not, but I believe it is much safer to bring up our Children upon mush, Bread Apple pear, potatoes and milk, than any or all of them



